Title: To James Madison from James Monroe, 6 November 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            London Novr. 6th. 1805.
          
          I have yet recd. no letter from Lord Mulgrave or other communication on the subjects depending. A note relative to the blockade of Cadiz & St. Lucar, wh. opens the ports to let in British manufactures, in consequence I presume of the decision of the Sph. govt. to respect our treaty in that point, has been published by Genl. Lyman with mine to him. I did not expect it wod. have been published, as none of mine of the kind ever were before: tho’ it is not material, as it happens that in treating the measure in a manner respectful to this govt., I spake of its effect in reference to us hipothetically. I advert to it here to shew you how attentive they are to every incident in which their commerce is interested. To day an important question is before the court, wh. turns, I am told on the principle established in the case of the Essex. It has been postpon’d once or twice, I presume for the deliberations of the Cabinet. I may probably get the result before I conclude this letter, as I shall keep it open to the latest moment for the opportunity of the vessel wh. takes it “the Bristol packet” early to morrow morning.
          As soon as Mr. Bowdoin recovered his health he was impatient to get on the Continent, not being willing to take the responsibility of remaining here longer, & feeling also some desire to be in the way to render some service in his mission. There appeared to me to be reasons both for his going & staying; as however he was resolved to go, I did every thing in my power in conversation with him, & by letter to Genl. Armstrong, to promote a perfect harmony between them. I gave it as my opinion to Mr. Bowdoin that he had nothing to do with the French govt., and ought to leave every thing with it concerning Spain to Genl. Armstrong: that he ought even to decline informal conversations with those who might be sent to sound him in the business on its part, & refer such agents to the Genl.: that such attempts wod. not be made but in the hope of dividing our ministers to profit of it: that he wod. go to Paris under circumstances materially different from those wh. existed when I went there; then a negotiation was actually to be held with Spain, in which France was called on to fulfill a promise made to our govt. to me in person, while a minister there; that I went by the order of my govt. &ce: that at present the negotiation with Spain till new instructions from you were recd., was at an end; that he had never been accreditted with France, had no instructions &ce. To this doctrine he fully acceded. Still it is probable, if a treaty is formed, indeed I do not see how it can be otherwise, that it must be with Spain, in which he wod. of course be the party. My effort was to push France into an acquiescence, with the terms we were willing to give Spain, & pressing the latter, keep the former out of the business. But that could not be done for reasons you have seen. At present the thing comes back to France, of whom in case it is done in a manner quite amicably, without an essential change of the attitude at home, wh. certainly has its dangers, she will be the sole party; spain will have to thank her for taking the whole into her hands. Under such circumstances might it not be well to unite them in a power to make a treaty, such as may be necessary with Spain? If it be made at Paris with the Sph. ambassidor it will be easy. If at Madrid, they may correspond & sign by agreement. I merely hint these things to draw yr. attention to them. They are both good men, with sound principles, & where they may be respectively gratified not only without injury, but even with advantage to the publick, it may be well to do it. These remarks bring to my recollection what occurr’d in the case of Mr. Pinckney, wh. I may not have sufficiently explained in my other letters. Having begun the negotiation with him, before I recd. a seperate commission, it seemed to be left in a great measure with me, either to consider him as removd or continued after I recd. one. Your letter to him was an acceptance only of his resignation, without expressing any dissatisfaction with his conduct; nor was any expressed in yrs. to me. The question was, whether his continuance was likely to do any injury? I was clear in the opinion that it was not. Indeed I thought his discontinuance likely to do injury, & had frankly told him so, when he offered to withdraw, as far as he could, soon after my arrival, before I recd. the seperate commission. He wished to continue because (in addition to publick motives wh. he appeard to me to feel strongly) he thought his removal wod. degrade him in the UStates. Under those circumstances I told him, that I knew it would be perfectly satisfactory to the President and yourself that he shod. continue to act with me, & in requesting him to do it, that I shod. comply with his & yr. wishes. In this light we proceeded in the business together, & he has since continued to act. He appeared to be highly sensible of the delicacy shewn him by the President, & will withdraw with sentiments of the highest regard for him & yr.self. What I stated in my other letters of him is correct. With certain defects of a personal nature, wh. are also unsuited to his publick station, he has as a publick character, some very excellent qualities; such as integrity, independance of foreign influence, a contempt for what is called being a favorite at court, when the favoritism is to be obtained at the expence of the interest of his country, of his political principles &ce. These are comparatively inferior topicks, but yet an explanation of them may be useful.
          I have just recd. an account of a complete victory obtd. by Ld. Nelson over the French & Spanish squadrons off Cadiz, in wh. 19. ships are taken & destroyed. The details will be communicated by the gazettes wh. accompany this. The event is very important in respect to this country, & not otherwise in a more general view, as it may tend to preserve a balance between the parties at war. The overthrow of Genl. Mack had produc’d some degree of consternation, which this event has in a great measure dissipated. Our attitude with respect to both is I think better, if any thing, than before they took place.
          I have also just heard that Judge Scott has condemned the vessel alluded to in the commencment of this. There were I am told some circumstances wh. distinguishd the case from that of the Essex, such as that it did not appear that the duty had been paid; tho’ as the cargo was landed that was of course. It is stated that the judge enter’d fully in to the subject; adverted to rumors &ce of new orders and a new doctrine being introduc’d by the govt. which he disavowd insisted that the doctrine in the case of the Polly Lasky still govd. & was that which he applied to the case before him. He then stated that the landing of the goods & paying the duties, was never considered as conclusive proof, that the voyage was not continuous; that they were only circumstances, which might be controuled by others. I understand that the sum of his doctrine amounted, in clear terms, to this, that a trade in the productions of the Islands between the UStates, & their parent country might be lawful; that it would be so if the productions were landed, the duty on them paid, & they incorporated into the stock of the country, which might be done by their not having been imported for exportation, which wod. be judged to be the case if they were purchased in the country, by the Exporter. I do not know that he determined that in no case the Importer might not export the goods; I rather think he did not go into that question, or whether they might not be put in the same ship; but in laying down the general principle as above, cautiously evaded adverting to such facts, as would tie him up hereafter, in the application of it. I suspect that this is the ground which will be taken by Ld. Mulgrave in his answer to my letters, if he makes one. Our merchants here say that the rule of this court may be easily complied with, & will do no harm except in the cases that have or may occur before it is known in America: that cargoes may be sold &ce., & that that fact is known & anticipated here by those who make the rule. Was this step then taken to make an experiment of what we would bear, with intention to go further if it was found it might be done with safety? Or has the govt. repented of it, and only seeks some to cover its retreat from the ground it had in part taken? It is hardly presumeable that it contemplated going no further at first than it has done: indeed I understood Ld. Mulgrave, as insisting that the trade between the UStates & the parent country could not be tolerated, tho’ it is true he said that our conversation was to be considered as informal. The impression here too among the merchants & others, taken from the decisions of the court, & what was said by the judge in the argument, was that it was intended to go further, & even cut up the trade except between the UStates & the Colonies. That such was the intention in the begining is also presumeable from the consideration that little is done if nothing farther is done. Be the motive for halting what it may, there is then much cause to apprehend that the object will be resumed when the occasion favors. It seems probable that the opposition which the measure is likely to produce in the UStates, is one among the principal causes which have produc’d the hesitation. If that be true it proves that it is not intended to hazard a war with us for the object, and of course that the way to obtain a change of policy is to take the affair up seriously in some mode or other. Such a proceeding on our part wod. be likely to produce a good effect in reference to the object with the northern powers. It seems to me to be impossible that they shod. be indifferent to the object, if they were made to understand the question. At present they might not be able or willing to aid us in it, but it wod. draw their attention to the march this govt. was stealing on them, and dispose them to interpose their good offices, when their danger from another quarter was less eminent. I am persuaded that to tranquilize them was one of the objects in the publication of the late pamphlet. I have conferr’d with the Minister of Sweden on the subject who is far from wishing any concession to be made on our part in it. He thinks the interest of the northern powers with us in the question. If the subject is acted on, the merits shod. be opend to the publick, so that they may be understood every where. I think such an issue as shewed us a party, & made a question in the case, leaving the door open not to accomodation only, but which preserved the existing relations, wod. also produce a good effect in France. To do nothing is to acknowledge the doctrine. For us to make a question & illustrate it, is what this govt. does not appear to wish; It is possible Ld. Mulgrave may give such an answer to my letters as may aid in designating the course to be taken; but the presumption is that none will be given.
          Many circumstances which have just come to hand seem to indicate that Prussia is abt. to take or has taken the part of the allies in the war. It is said that her troops have taken possession of Hanover in the name of G. Britain; that some of her troops have taken the field & are approaching the Inn, so as to favor their cause. The fact will be known in a few days if so. If these powers were to succeed agnst France I do not think that their union afterwards wod. last long. This very attempt of G. B. to wound them thro us, while they were aiding her in another tho’ common cause wod. tend to weaken it. What effect this measure will have among our merchants & others I know not: much will doubtless depend on it. I have communicated freely with those here, to draw facts & information from all who possessed them, without regard to shades of political opinion. Indeed I have thought it my duty to give them information of the state of the business for their own use & that of their friends.
          Two circumstances I will mention while I think of them, for I shall keep the letter open a day longer, as the opportunity admits it. On my return thro’ Holland I saw Mr. Alexander, & found him in much better health than when I saw him before, & the reports I have since heard make the same favorable representation. He bears a good character, & has other claims to consideration. A Mr. Hargrave formerly British consul at Algiers, now here in distress, claims some recompense for services rendered us in our Barbary business under the auspices of Mr. King. I soon informed him, that I had no documents illustrative of his claim, & altho’ his were strong, yet I cod. only submit his case to you, wh. I wod. do. That you wod. communicate with Mr. King, ascertain how much if any thing was due, & direct the pament of it. He was not satisfied, but continued to harrass me with letters wh. I wod. not answer. I recd. from him 7. of wh. I send you such as will illustrate his pretentions.
          On the subject of my expences on the Continent I shall probably write you by this opportunity. I shall postpone the final settlement of them till my return home,
          8th. I send you the morning paper wh. I believe adds nothing to the statement of yesterday. Shod. the vessel be detained longer in port I shall certainly write you again by it. Shod. I be detained here to receive an answer to this, it will give Mrs. Monroe & myself much pleasure to be able to render Mrs. Madison & yrself any service, in bringing any articles you may want. I am dear Sir yr. friend & servt
          
            Jas. Monroe
          
          
            I have sent you a box of pamphlets &ce. wh. are charged to the govt. This is given to Mr. Parish a respectable young man.
          
        